UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

 WILFRIDO CALI, on behalf of himself
 and all other persons similarly situated,

                 Plaintiff,                                           No. 19 Civ. 10592 (LTS)(KHP)

        -v-

 LIBRETTOS ON 3RD INC. d/b/a                                          ORDER
 LIBRETTO’S PIZZERIA and JOHN
 DOES #1-10,

                 Defendants.

-------------------------------------------------------x


                This putative Fair Labor Standards Act collective action having been commenced
by the filing of a complaint on November 15, 2019, and the defendant Librettos on 3rd Inc. d/b/a
Libretto’s Pizzeria having failed to interpose a timely answer to the complaint or otherwise move
in this proceeding, and plaintiff Cali, who is the only individual who has filed a consent to sue,
having sought permission to move for a default judgment, and the Court having determined that
an investigation of the factual basis of the allegations of the complaint herein pursuant to Fed. R.
Civ. P. 55(b)(2) is appropriate, it is hereby

              ORDERED, that the plaintiff may make a motion for a default judgment as to his
own claims; and it is further

                ORDERED, that the plaintiff's motion must be accompanied by evidence, in
admissible form, of such facts as it would have proffered to meet its burden of proof on its direct
case had a trial been held in this action; and it is further

               ORDERED, that such motion for default judgment must be served on the
defendant and must be accompanied by copies of the Clerk's Certificate and of proof of service
of the summons and complaint and the motion for default judgment as provided by the
undersigned's Individual Practices Rules; and it is further

                ORDERED, that said motion shall be briefed in accordance with the schedule set
forth in Local Civil Rule 6.1 and will be taken on submission unless otherwise directed by the
Court; and it is further



CALI DEF PROVE.DOCX                                        VERSION JANUARY 15, 2020                  1
               ORDERED, that plaintiff must serve a copy of this Order on defendant and file
proof of such service within fourteen (14) days from the date hereof.


Dated: New York, New York
       January 15, 2020



                                                         /s/ Laura Taylor Swain
                                                         LAURA TAYLOR SWAIN
                                                         United States District Judge




              CALI DEF PROVE.DOCX                             VERSION JANUARY 15, 2020         2
